GREEN, Judge.
Jahdel Morales timely appeals the order denying his motion for postconviction relief. We affirm in part and reverse in part.
Morales raises two issues on appeal, one of which has merit. The written order addresses only the first ground regarding the plea agreement, which we affirm. In denying relief on grounds II through V, the written order does not have attached *1099to it any portion of the record and neither is the State’s response included.
We are aware that the State filed a response, attaching a deposition of one of the detectives, but did not indicate that the deposition was a part of the original record. As a result, the trial court granted an evidentiary hearing on the issue of whether Morales was told of a plea offer and whether he rejected that offer. The court did not rule on allegations II through V of the motion before the hearing, nor did it address these allegations at the hearing.
We, therefore, affirm with respect to ground I and reverse with respect to grounds II through V, with directions that the trial judge comply with Florida Rule of Criminal Procedure 3.850(d).
Affirmed in part; reversed in part.
PARKER, C.J., and CASANUEVA, J., Concur.